Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 9th, 2021 does not place the application in condition for allowance.
The drawing objection is withdrawn due to Applicant’s amendment.
The 112(b) rejections of claims 1-8 are withdrawn due to Applicant’s amendment.
The rejections over Schultz-Wittmann et al. are withdrawn due to Applicant’s amendment.
New grounds for rejection follow.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

Regarding Claims 7, Applicant recites, “an electron-blocking layer interposed between the surface passivation layer and the second electrode”.  Applicant has already recited that the first electrode is directly adjacent to the titanium nitride or tantalum nitride hole-blocking layer, and a surface passivation layer is interposed between the titanium nitride or tantalum nitride hole-blocking layer and the energy absorbing semiconductor substrate.  Applicant has not disclosed an embodiment where an electron-blocking layer is interposed between the surface passivation layer associated with the titanium nitride or tantalum nitride hole-blocking layer directly adjacent to the first electrode.
Accordingly, this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Appropriate action is required.

Regarding Claim 8, Applicant recites, “an electron blocking layer interposed between one of the first and second electrodes and the energy absorbing semiconductor substrate”.  Applicant has not disclosed an embodiment where a hole-blocking layer and an electron-blocking layer is interposed between the first electrode and the substrate.
Accordingly, this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims *** are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2017/0149019 A1).

In view of Claim 1, Smith et al. teaches a photovoltaic device (Figure 2B) comprising: 
an energy absorbing semiconductor substrate (Figure 2B, #104/015 & Paragraph 0170);
a titanium nitride layer electrically coupled to the energy absorbing semiconductor substrate (Figure 2B & Paragraph 0173);
first and second electrodes electrically coupled to the energy absorbing semiconductor substrate (Figure 2B, #103 & #107 – Paragraph 0173 & 0175);
wherein the first electrode is directly adjacent to the titanium nitride layer (Figure 2B, #103 & Paragraph 0173).


In view of Claim 2, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the energy absorbing semiconductor substrate is silicon (Paragraph 0202).

In view of Claim 3, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the energy absorbing semiconductor substrate and the titanium nitride hole-blocking layer are transparent to visible light (Paragraph 0004).

In view of Claim 4, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the titanium nitride layer forms the first electrode (Paragraph 0173).

In view of Claim 5, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the titanium nitride hole-blocking layer is directly adjacent to the energy absorbing semiconductor substrate (Figure 2B, #103 & #104 - Paragraph 0173).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0149019 A1) in view of in view of Hazeghi et al. (US 2013/0048070 A1).

In view of Claim 6, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. et al. does not disclose a surface passivation layer interposed between the titanium nitride hole-blocking layer and the energy absorbing semiconductor substrate.
Hazeghi et al. discloses a surface passivation layer present between a titanium nitride layer and an energy absorbing semiconductor substrate advantageously passivates the substrate surface and terminates dangling bonds of the substrate surface (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a surface passivation layer interposed between the titanium nitride or tantalum nitride hole-blocking layer and the energy absorbing semiconductor substrate in Smith et al. photovoltaic device for the advantage of passivating the substrate surface and terminate dangling bonds of the substrate surface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0149019 A1) in view of in view of Hazeghi et al. (US 2013/0048070 A1) in view of Leschkies et al. (US 2012/0055534 A1).

In view of Claim 7, as best understood by the Examiner, Smith et al. et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose an electron-blocking layer interposed between a surface passivation layer and the second electrode.
Hazeghi et al. discloses a surface passivation layer present on both sides of an energy absorbing semiconductor substrate advantageously passivates the substrate surface and terminates dangling bonds of the substrate surface (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a surface passivation layer on both sides of an energy absorbing semiconductor substrate in Smith et al. photovoltaic device for the advantage of passivating the substrate surface and terminate dangling bonds of the substrate surface.
Smith et al. discloses that the second electrode may include a stack of layers including molybdenum and TCO layers but does not explicitly disclose that “an electron-blocking layer” is present in this stack.
Leschkies et al. teaches an electron-blocking layer disposed on a TCO layer that advantageously shields a photoabsorber layer from the work function of a TCO layer which additionally helps maximize charge by reducing the work function of the front contact on the work function of the photoabsorber layer (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an electron-blocking layer interposed between a surface passivation layer and the second electrode in modified Smith et al. photovoltaic device for the advantages of shielding a photoabsorber layer from the work function of a TCO layer which additionally helps maximize charge by reducing the work function of the front contact on the work function of the photoabsorber layer.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0149019 A1) in view of Leschkies et al. (US 2012/0055534 A1).

In view of Claim 8, as best understood by the Examiner, Smith et al. et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose an electron-blocking layer interposed between the second electrode and the energy absorbing semiconductor substrate.
Smith et al. discloses that the second electrode may include a stack of layers including molybdenum and TCO layers but does not explicitly disclose that “an electron-blocking layer” is present in this stack.
Leschkies et al. teaches an electron-blocking layer disposed on a TCO layer that advantageously shields a photoabsorber layer from the work function of a TCO layer which additionally helps maximize charge by reducing the work function of the front contact on the work function of the photoabsorber layer (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an electron-blocking layer interposed between second electrode and the energy absorbing semiconductor substrate in Smith et al. photovoltaic device for the advantages of shielding a photoabsorber layer from the work function of a TCO layer which additionally helps maximize charge by reducing the work function of the front contact on the work function of the photoabsorber layer.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726